Citation Nr: 1106587	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
scapulothoracic pain syndrome, right, to include an incomplete 
long thoracic nerve injury.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1982 to September 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The Veteran has not demonstrated a moderately severe muscle 
disability. 

2.  The evidence of record fails to reflect that the Veteran has 
severe incomplete paralysis of the long thoracic nerve.

3.  The Veteran has not demonstrated range of motion of his right 
upper extremity that is limited to shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
scapulothoracic pain syndrome, right, to include an incomplete 
long thoracic nerve injury have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Codes 5201, 
5301,  8519 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, VA's notice requirements were satisfied by a 
letter issued in May 2007, which advised the Veteran that his 
claim for an impaired long thoracic nerve was being construed as 
an increased rating claim for his service-connected 
scapulothoracic pain syndrome and that he must show a worsening 
of this disability in order to warrant an increased rating.   A 
letter issued in December 2008 informed the Veteran of the rating 
criteria for the various manifestations of his service-connected 
disability, and the Veteran's claim was subsequently 
readjudicated, as reflected in a supplemental statement of the 
case issued in May 2010.  Additionally, the Veteran reported his 
right shoulder symptomatology during the VA examinations 
conducted during the instant rating period, and although the 
Veteran recently revoked the representation of his Veterans 
Service Organization, the Veteran was represented by a Service 
Organization throughout the majority of the instant rating 
period.  Moreover, there have been no contentions raised as to 
the inadequacy of any notice.  Accordingly, the Board concludes 
that VA's notice requirements have been satisfied, and any error 
with regard to the timing and content of the notice is harmless. 

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for the 
equitable resolution of the issue on appeal has been obtained.  
The Veteran's service treatment records, which are relevant to 
the history of the Veteran's disability, have been obtained, and 
the private treatment records identified by the Veteran as 
relevant are of record.  The Veteran was also afforded relevant 
VA examinations during the pendency of the instant appeal, and he 
was offered an opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Increased Rating Claim

The Veteran contends that his service-connected right shoulder 
disability (referred to as both scapulothoracic pain syndrome, 
right, and an incomplete [long] thoracic nerve injury) should be 
rated as two separate disabilities, thereby entitling him to an 
increased rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is service-connected for the residuals of an in-
service slip and fall injury, during which he slipped on an oily 
floor and stopped his fall when he caught some metal piping with 
his right hand, causing the right side of his body to strike a 
metal object.  The Veteran's resulting service-connected 
disability has been referred to as scapulothoracic pain syndrome 
since it was service-connected in 1996, and because the Veteran's 
recent claim for an impaired right long thoracic nerve was deemed 
to have been contemplated by the Veteran's scapulothoracic pain 
syndrome, the RO accordingly rephrased the Veteran's disability 
as "scapulothoracic pain syndrome, right, incomplete [long] 
thoracic nerve injury." The Veteran's service-connected 
disability has been rated as 10 percent disabling since he was 
awarded service connection.    

When service connection was granted, the Veteran's 
scapulothoracic pain syndrome was evaluated pursuant to the 
rating criteria outlined in Diagnostic Code 5301, for impairments 
of Muscle Group I, the muscle group involving the extrinsic 
muscles of the shoulder girdle (the trapezius, levator scapulae, 
and serratus magnus), and whose function is the upward rotation 
of the scapula.  After the Veteran submitted the instant claim 
alleging that he should be service-connected for a long thoracic 
nerve impairment resulting from his in-service fall, the 
Veteran's right shoulder disability was evaluated pursuant to 
Diagnostic Code 8519, which outlines the rating criteria for 
paralysis of the long thoracic nerve.

Diagnostic Code 5301 assigns different ratings based on 
impairments of the dominant or nondominant extremity.  While the 
record does not expressly reflect whether the Veteran's right 
extremity is dominant, the rating decisions of record reference 
the rating criteria for the dominant extremity.  In that regard, 
the Board notes that a noncompensable rating is assigned for a 
slight disability of the dominant extremity; a 10 percent rating 
is assigned for a moderate disability; a 30 percent rating is 
assigned for moderately severe disability; and a 40 percent 
rating is assigned for severe disability.

Muscle Group damage is categorized as slight, moderate, 
moderately severe or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  While this regulation includes criteria that 
apply to gunshot wounds and similar injuries, it also contains 
criteria that contemplate symptoms such as muscle atrophy in the 
absence of injury.

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal 
signs and symptoms of muscle disability as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, impairment 
of coordination, and uncertainty of movement.

Slight muscle disability is characterized by no cardinal signs or 
symptoms of muscle disability as noted above.  Objective findings 
include minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability is characterized by one or more of the 
cardinal symptoms of muscle wounds, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Relevant objective 
findings include small or linear entrance and exit scars (if 
present) indicating short track of missile through muscle tissue.  
Other findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is characterized by 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Relevant objective 
findings include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined above, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to keep 
up with work requirements.  Relevant objective findings include 
loss of deep fascia or muscle substance on palpation; abnormal 
muscle swelling and hardening in contraction; severe impairment 
of function compared with the corresponding muscles of the 
uninjured side as indicated by tests of strength, endurance, or 
coordinated movements.  If present, the following are also signs 
of severe muscle disability: diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; visible or 
measurable atrophy; and adaptive contraction of an opposing group 
of muscles.  38 C.F.R. § 4.56(d)(4).

Pursuant to Diagnostic Code 8519, which outlines the rating 
criteria for paralysis of the long thoracic nerve, a 10 percent 
rating is warranted for moderate incomplete paralysis; a 20 
percent rating is warranted for severe incomplete paralysis; and 
a 30 percent rating is warranted if there is complete paralysis 
of the major long thoracic nerve (20 percent for complete 
paralysis of the minor long thoracic nerve), with an inability to 
raise the arm above shoulder level and a winged scapula 
deformity.  

The rating schedule provides further guidance for rating 
neurologic disabilities.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  38 C.F.R. § 
4.120.

Diagnostic Code 5201, which outlines the rating criteria for 
limitation arm motion, is also potentially applicable to the 
Veteran's claim.  Diagnostic Code 5201 allows a 20 percent rating 
(the minimum rating available for the dominant arm pursuant to 
this Diagnostic Code) when the range of motion of the dominant 
arm is limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Pursuant to 38 C.F.R. § 4.71 Plate I, which 
illustrates the ranges of motion for various joints, the full 
range of shoulder abduction and flexion is 0 to 180 degrees, with 
the shoulder level defined as 90 degrees.  Additionally, shoulder 
internal rotation and external rotation ranges of motion are each 
0 to 90 degrees.  38 C.F.R. § 4.71 Plate I.

The Board further notes that under VA regulations, separate 
disabilities arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of 
the same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  In that regard, VA regulations provide principles of 
combined ratings for muscle injuries, including that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).   
Moreover, a rating under Diagnostic Code 8519 is not to be 
combined with ratings based on lost motion above shoulder level.  
38 C.F.R. § 4.124a.

The Veteran underwent two VA examinations during the instant 
rating period, which were conducted in May 2007 and March 2010.  

During the Veteran's 2007 VA peripheral nerves examination, the 
Veteran reported that his shoulder pain began after a slip and 
fall injury in 1989 during service.  The Veteran reported 
experiencing pain in his right, medial, lower, cervical spine and 
right, upper, thoracic spine and that his only sensory or motor 
impairment was increased pain with repetitive movements.  A motor 
examination of the Veteran's right upper extremity revealed no 
motor or muscle impairment, and sensory testing revealed normal 
sensation to vibration and pain, but decreased sensation to light 
touch in the Veteran's ulnar nerve.  A peripheral nerve 
examination revealed no reflex impairments of the Veteran's right 
upper extremity, and the examiner noted no evidence of muscle 
atrophy, abnormal gait, abnormal muscle tone or bulk, or 
impairment of joint function due to a nerve disorder.  On range 
of motion testing, the Veteran demonstrated right shoulder 
forward flexion to 135 degrees, abduction to 140 degrees, and 
external and internal rotation to 90 degrees.  The examiner noted 
that repetitive range of motion was negative for producing any 
additional limitation of motion, and the Veteran did not 
demonstrate any winging.  The examiner reviewed the results of 
nerve conduction studies performed in 2000 that were interpreted 
to suggest an old incomplete injury to the right long thoracic 
nerve, and accordingly noted this diagnosis but stated that there 
was no related nerve dysfunction.

The Veteran underwent a VA muscles examination in March 2010, 
during which the Veteran reported that after his 1989 in-service 
shoulder injury, he was diagnosed with myofascial pain syndrome 
and a thoracic nerve injury, which the Veteran characterized as 
two separate conditions meriting two separate disability 
evaluations.  The Veteran also reported that he experiences 
increased scapular pain, occasional scapular numbness, rare neck 
pain, no upper extremity weakness, and increased right upper 
extremity fatigue when engaging in heavy lifting.  On physical 
examination, the examiner noted that there was no evidence of 
muscle injury or intermuscular scarring; nerve, tendon, or bone 
damage; muscle herniation; loss of deep fascia or muscle 
substance; or any limitation of joint motion due to muscular 
disease or injury.  On range of motion testing, the Veteran 
demonstrated shoulder flexion to 155 degrees, abduction to 130 
degrees, and external and internal rotation to 90 degrees, with 
no additional limitation of motion or pain on repetitive motion.  
X-rays of the Veteran's right shoulder were interpreted to reveal 
normal results, and nerve conduction studies of the Veteran's 
upper right extremity conducted in conjunction with the 
examination were interpreted to reveal no evidence of medial or 
ulnar nerve compression, diffuse peripheral neuropathy, or 
cervical radiculopathy.  The examiner diagnosed the Veteran with 
myofascial pain syndrome.

After reviewing the evidence of record, the Board does not find 
that the Veteran is entitled to an increased rating.  With regard 
to entitlement to an increased rating pursuant to Diagnostic Code 
5301 for the Veteran's residual muscle injury, the Board does not 
find that the record reflects evidence of a moderately severe 
muscle impairment as to warrant the next higher rating.  Rather, 
the 2007 examination revealed no evidence of muscle atrophy or 
abnormal muscle tone or bulk, and a motor examination of the 
Veteran's right upper extremity was deemed normal.  Additionally, 
the 2010 VA examiner found no evidence of muscle injury or 
intermuscular scarring, muscle herniation, loss of deep fascia or 
muscle substance, or joint limitation related to muscle injury.  
Furthermore, while the Veteran reported experiencing increased 
pain with repetitive movement of his right upper extremity during 
his 2007 and 2010 VA examinations, the 2007 examiner failed to 
note any objective evidence of pain after repetitive motion, and 
the 2010 VA examiner specifically noted that repetitive motion 
failed to elicit any increased pain.  Accordingly, the Board 
finds no evidence of a consistent complaint of cardinal signs and 
symptoms of a muscle disability nor any objective evidence of 
loss of strength or endurance, deep fascia, muscle substance, or 
normal firm resistance of muscles when compared with Veteran's 
sound side.  

The Board has also considered whether the Veteran is entitled to 
an increased rating pursuant to Diagnostic Code 8519 for 
paralysis of the long thoracic nerve.  However, the record fails 
to reflect evidence of severe incomplete paralysis of the 
Veteran's long thoracic nerve.  During his 2007 VA examination, 
the Veteran reported that his only sensory impairment was 
increased pain with repetitive use.  Moreover, reflex testing of 
the Veteran's right upper extremity was deemed normal, and 
sensory testing revealed normal sensation to both vibration and 
pain, with the only decreased sensation to light touch of the 
ulnar nerve.  The examiner also noted that there was no evidence 
of impairment of a joint due to a nerve disorder and found no 
current evidence of long thoracic nerve impairment.  Furthermore, 
while the Veteran reported experiencing occasional right upper 
extremity numbness and increase pain when engaging in heavy 
lifting during his 2010 VA examination, nerve conduction studies 
failed to reveal any impairment of the Veteran's medial or ulnar 
nerves, peripheral neuropathy, or cervical radiculopathy.  

The Board has also considered whether an increased rating is 
available pursuant to Diagnostic Code 5201 for limitation of arm 
motion.  However, since the Veteran has demonstrated shoulder 
flexion to at least 135degrees and shoulder abduction of at least 
130 degrees, the Veteran's range of shoulder motion far exceeds 
shoulder level.  Moreover, given the lack of evidence of any 
additional limitation of motion noted after repetitive testing by 
the Veteran's 2007 and 2010 examiners, a basis for awarding an 
increased rating based on functional loss pursuant to DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995), has not been presented.

The Board specifically acknowledges its consideration of the lay 
evidence of record when adjudicating the instant claim, including 
the Veteran's argument that he should be awarded a separate 
disability evaluation for his long thoracic nerve impairment and 
his contention that his 2000 private treatment records reflect 
evidence of muscular atrophy and nerve impairment, thereby 
entitling him to an increased rating.  However, as outlined 
above, the Veteran cannot receive separate evaluations for both 
his impaired long thoracic nerve and his muscular injury 
resulting from his in-service fall, as the two impairments do not 
affect entirely different functions.  See 38 C.F.R. § 4.55(a) 
(2010).  Moreover, with regard to the Veteran's private treatment 
records from 2000, the Board reiterates that while the history of 
the Veteran's service-connected disability is relevant to an 
increased rating claim analysis, VA regulations do not give past 
medical reports precedence over the current medical findings, and 
the present level of the Veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's right shoulder disability increased rating claim.   The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms with regard to 
the Veteran's right shoulder disability than is currently shown 
by the evidence; thus, the Veteran's right shoulder disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).






ORDER

A rating in excess of 10 percent for scapulothoracic pain 
syndrome, right, to include an incomplete long thoracic nerve 
injury, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


